IN THE COURT OF APPEALS OF IOWA

                                   No. 17-2031
                               Filed June 19, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICKY DEAN RYAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David M. Porter

(suppression motion) and Karen A. Romano (trial), Judges.



      Ricky Dean Ryan appeals after a jury found him guilty of three drug-related

charges. AFFIRMED.



      Karmen Anderson of Anderson & Taylor, P.L.L.C., Des Moines, for

appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Heard by Vogel, C.J., and Carr and Gamble, S.J.* May, J., takes no part.

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


VOGEL, Chief Judge.

       A jury found Ricky Dean Ryan guilty on three drug-related charges. On

appeal, he challenges the denial of his motion to suppress evidence and the

sufficiency of the evidence supporting his convictions.

       I. Background Facts and Proceedings.

       On February 27, 2017, Ryan attended a scheduled appointment for drug

testing, as required by conditions of his parole. When he submitted a urine

specimen, the staff member monitoring the collection believed Ryan was using a

device with fake urine to hide his drug use. The staff member told Ryan to show

him the device or leave in violation of parole. Ryan denied using the device but

refused to allow the staff member to check for it. He later admitted to having used

the device.

       Carrie Schneider, a Probation/Parole Officer II with the Fifth Judicial District

Department of Correctional Services, supervised Ryan while on parole. In light of

Ryan’s use of a device during drug testing, Officer Schneider suspected Ryan was

using methamphetamine. Ryan did not follow through with offered drug treatment,

and he later admitted to Officer Schneider that he had recently used

methamphetamine. Officer Schneider then determined a home visit would be

appropriate. Because only a Probation/Parole Officer III may perform home visits,

Officer Schneider submitted a surveillance request asking an officer of that rank to

check Ryan’s apartment for signs of alcohol or drug use. Officer Randall Schultz,

a Probation/Parole Officer III, received the request. Officer Schultz is also a

certified law enforcement officer and a member of the fugitive unit for the Fifth

Judicial District Department of Correctional Services.
                                              3


       On March 13, 2017, Officer Schultz and another officer went to Ryan’s

apartment to conduct the home visit. Officer Schultz heard voices within the

apartment and knocked twice before Ryan answered the door.                      The officers

informed Ryan they were there to conduct a home visit, and Ryan allowed them

into his apartment.

       When the officers entered, they found two other men seated in the living

room. The officers saw a digital scale on top of a coffee table along with what

Officer Schultz believed to be a “tooter straw” used to ingest methamphetamine.1

Officer Schultz also saw what appeared to be a handgun near the coffee table,

though he later determined it was a BB gun. Several “large hunting-style knives”

were on the floor next to the table.

       Due to the presence of weapons in plain view, the officers placed Ryan in

handcuffs to ensure their safety while they searched the immediate area. The

officers also asked to search the two men in the apartment, and they consented.

When officers found nothing illegal on the men, they asked the men to leave the

apartment.

       During their search of the living-room area, the officers found a large sum

of currency and two large bags containing smaller bags that held a substance later

determined      to   be    methamphetamine.            The     currency     and     bags    of

methamphetamine were located on the floor next to the chair positioned nearest

to the coffee table, which had been unoccupied when the officers entered the


1
  Officer Schultz testified at the suppression hearing that a tooter straw “could be several
things, but in this instance was a red piece of plastic straw . . . that’s cut into portions or
can be cut into portions and used to ingest narcotics.” The officer testified that “in relation
to the digital scale, we believed it to be paraphernalia.”
                                          4


apartment.      Packaged along with the methamphetamine was a small bag

containing a trace amount of marijuana.

         Ryan told the officers the methamphetamine belonged to him and admitted

he sells methamphetamine to supply his habit. Because the officers found what

they believed to be evidence of a crime, they contacted a narcotics investigator.

Officer Schultz then arrested Ryan for violating the terms of his parole and

transported him to jail.

         The State charged Ryan with possession of methamphetamine with intent

to deliver, a class “B” felony; failure to possess a tax stamp, a class “D” felony; and

possession of marijuana, a class “D” felony. Following trial, a jury found Ryan

guilty as charged.

         II. Motion to Suppress.

         Before trial, Ryan moved to suppress the evidence seized during the home

visit.   He alleged the officers violated his right to be free from unreasonable

searches and seizures under both the United States and Iowa constitutions. The

district court denied the motion, finding the entry into his apartment fell under the

special-needs exception to the warrant requirement. The court also found Ryan,

while temporarily restrained, was not in custody during or following the search of

the living room, and the statements he made concerning the methamphetamine

were therefore admissible.

         We review the denial of a motion to suppress that implicates constitutional

rights de novo.      See State v. Pals, 805 N.W.2d 767, 771 (Iowa 2011).           We

independently evaluate the totality of the circumstances as shown by the entire

record. See id. While we give deference to the district court’s fact findings given
                                          5


its opportunity to view the witnesses and evaluate their credibility, we are not

bound by them. See id.

       A. Search after entry of the home.

       Warrantless searches are valid under the United States and Iowa

constitutions only if they fall within one of the recognized exceptions to the warrant

requirement. See State v. Moriarty, 566 N.W.2d 866, 868 (Iowa 1997). Our

supreme court has adopted a special-needs exception to the warrant requirement,

which “authorizes parole officers to search the home of a parolee without a warrant

for purposes of parole supervision.” State v. King, 867 N.W.2d 106, 127 (Iowa

2015). Under this narrow exception,

       parole officers have a special need to search the home of parolees
       as authorized by a parole agreement and not refused by the parolee
       when done to promote the goals of parole, divorced from the goals
       of law enforcement, supported by reasonable suspicion based on
       knowledge arising out of the supervision of parole, and limited to only
       those areas necessary for the parole officer to address the specific
       conditions of parole reasonably suspected to have been violated.

Id. at 126–27. In denying the motion to suppress, the district court found these

prerequisites were met.

       Ryan argues the special-needs exception does not apply here because (1)

law enforcement officers conducted the search rather than his regular parole

officer and (2) the purpose of the search was for investigation rather than to further

the objectives of parole supervision.

       The district court rejected Ryan’s “subtle assertion that there is a distinction

between [Officer Schneider] and Officer Schultz,” noting that our supreme court

declined to accept such a distinction in State v. Brooks, 888 N.W.2d 406, 415–16

(Iowa 2016). In that case, the defendant’s regular probation officer asked two other
                                          6


probation officers—one of whom was a member of the fugitive unit of the Fifth

Judicial District Department of Correctional Services—to visit the defendant’s

home. Brooks, 888 N.W.2d at 415. Our supreme court stated:

               The record indicates that the Fifth Judicial District Department
       of Correctional Services has set up a separate unit of probation
       officers that have special training and carry firearms so they can deal
       with high-risk situations. In our view, this does not alter the basic
       analysis . . . . Some probationers present more risks than others, for
       example if they have been actively using methamphetamine. Some
       probation-related duties are more hazardous than others. It would
       not make sense to adopt a rule that a probation mission ceases to
       be a probation mission just because the probation officer is carrying
       a firearm for protection. The focus should remain, rather, on the
       activity itself: Was the probation officer engaged in supervision of a
       probationer (which can include an arrest for a probation violation) or
       was she or he conducting a separate law enforcement investigation?

Id. at 416. Applying this holding, the district court concluded the actions of both

Officer Schneider and Officer Schultz were “entirely consistent with the primary

mission of probation/parole.”

       We agree that the special-needs exception to the warrant requirement

applies. The record shows that Officer Schneider submitted a surveillance request

because she suspected Ryan had used a device with fake urine during a drug test

to hide his methamphetamine use. Ryan later admitted to using the device and

methamphetamine. The request for a home visit to determine whether Ryan was

using alcohol or drugs, in violation of the terms of his parole, was related to

supervision of a parolee rather than a separate law enforcement investigation.

Furthermore, although Officer Schultz is a certified law enforcement officer, he is

employed as a parole officer with the rank necessary to conduct home visits.

Officer Schultz testified that his role is not to investigate crimes but to check for

any violations of a person’s parole or probation requirements.          There is no
                                         7


requirement that the parole officer Ryan normally reported to conduct the home

visit for the special-needs exception to apply. Accordingly, we affirm the denial of

Ryan’s motion to suppress relating to the evidence seized during the search of

Ryan’s apartment.

       B. Statements.

       Before law enforcement may interrogate a person in custody, they must

advise the person of their rights under the Fifth Amendment to the United States

Constitution. See State v. Tyler, 867 N.W.2d 136, 171 (Iowa 2015). In determining

whether statements are admissible over a Fifth Amendment challenge, we must

first ascertain whether the person was in custody. See id. A person is in custody

once “freedom of action is curtailed to a degree associated with formal arrest.” Id.

(quoting Berkemer v. McCarty, 468 U.S. 420, 440 (1984)).            In making this

determination, we consider whether a reasonable person would have understood

the situation to be one of custody, considering the following four factors: “(1) the

language used to summon the individual; (2) the purpose, place, and manner of

interrogation; (3) the extent to which the defendant is confronted with evidence of

her guilt; and (4) whether the defendant is free to leave the place of questioning.”

See id. at 172 (quoting State v. Countryman, 572 N.W.2d 557, 558 (Iowa 1997)).

       Ryan concedes that the interrogation took place in his living room and that

the record does not indicate the officers were hostile or aggressive in the manner

in which they questioned him. He notes, however, that the officers handcuffed him

when they saw the weapons, indicating he was not free to leave. The district court

rejected this argument:
                                          8


       [T]he fact that [Ryan] was handcuffed does not automatically
       establish that he was in custody for Fifth Amendment purposes.
       Rather, the fact that [Ryan] was handcuffed is but one of many
       factors that must be considered under the totality of the
       circumstances. Under a Fourth Amendment analysis, Officer
       Schultz acted reasonably in performing a pat down and subsequently
       handcuffing [Ryan]. To be sure, handcuffing exerts a level of
       restraint, but was only utilized after Officer Schultz observed the knife
       and potential handgun, both of which were adjacent to [Ryan]. Under
       those circumstances, it was reasonable for Officer Schultz to
       temporarily restrain [Ryan] in order to obtain compliance and ensure
       officer safety. Moreover, there is no evidence in this record of force
       in relation to the handcuffing, or isolation in a secure location, or of
       confinement and coercion. The amount of force used by Officer
       Schultz was reasonable under a Fourth Amendment analysis and did
       not transform the home visit into a de facto arrest. As a result, the
       use of handcuffs on [Ryan] did not, by itself, rise to the level of an
       arrest or a custodial interrogation for Fifth Amendment purposes.

       Although the act of handcuffing Ryan to assure officer safety was

undoubtedly a seizure, not all seizures rise to the level of an arrest. See State v.

Nucaro, 614 N.W.2d 856, 859 (Iowa Ct. App. 2000) (“It is well established that an

officer may make a reasonable seizure of a person during an investigatory stop

without it rising to the level of an arrest.”). “The question of when a seizure

becomes an arrest is one which is heavily driven by the facts in each case.” Id.

Although the use of handcuffs is one consideration, it is not determinative. See

State v. Wing, 791 N.W.2d 243, 248 (Iowa 2010), overruled on other grounds by

State v. Williams, 895 N.W.2d 856 (Iowa 2017). Handcuffing is permissible within

the scope of a reasonable seizure for the limited purpose of affording officer safety.

See Nucaro, 614 N.W.2d at 859; see also Terry v. Ohio, 392 U.S. 1, 27 (1968)

(“[T]here must be a narrowly drawn authority to permit a reasonable search for

weapons for the protection of the police officer, where he has reason to believe

that he is dealing with an armed and dangerous individual, regardless of whether
                                            9


he has probable cause to arrest the individual for a crime.”). Whether the seizure

rises to the level of an arrest depends on the reasonableness of the officers’

actions. Cf. State v. Scott, 518 N.W.2d 347, 350 (Iowa 1994) (“[T]he use of a

weapon by a peace officer as a protective measure during an investigatory stop

does not convert the stop into an arrest if the officer’s action is reasonable under

the circumstances.”).

       Here, the officers handcuffed Ryan because they noted weapons in plain

view, on or close to the coffee table, with drugs also in that immediate area.

Although one weapon the officers initially thought to be a handgun was later

determined to be a BB gun, several large hunting knives were also near Ryan.

The officers handcuffed Ryan to ensure their safety while they remained in the

apartment. As the district court found, handcuffing alone does not automatically

establish Ryan was in custody for Fifth Amendment purposes; instead, handcuffing

“was only utilized after Officer Schultz observed the knife and potential handgun,

both of which were adjacent to Defendant.”2 Because the officers had reasonable



2
  We note the circumstances here differ from those in State v. Miranda, 672 N.W.2d 753,
759–61 (Iowa 2003), in which our supreme court found a defendant was in custody during
an interrogation at his apartment. In that case, police officers observed marijuana joints
and “an assortment of knives” in the living room of an apartment while responding to a
noise complaint. Miranda, 672 N.W.2d at 756. The officers performed a safety check of
the apartment and found Miranda lying on a mattress behind the closed door of a darkened
bedroom. Id. Marijuana was visible inside a drawer of a dresser in the room. Id. The
officers brought Miranda into the living room and handcuffed him after he admitted the
bedroom was his. Id. When the officers asked the occupants of the apartment to whom
the marijuana belonged, Miranda admitted it was his. Id. In determining the question of
whether Miranda was in custody, the supreme court noted, “Critically, the fact Miranda
was handcuffed strongly indicates he was not free to leave.” Id. at 760. However, the
Miranda court also observed:
        This was not the run-of-the-mill interview at a suspect’s home. Instead,
        police instigated an encounter in which they entered Miranda’s apartment
        and bedroom without his personal consent, while he lay on his mattress
        with the lights off and the door closed. Miranda first encountered police
                                            10


grounds to believe the presence of the weapons in Ryan’s immediate reach

presented a safety risk, the act of handcuffing Ryan did not rise to the level of an

arrest. See Nucaro, 614 N.W.2d at 860–61 (“We find handcuffing Nucaro was a

seizure but did not rise to the level of an arrest and was reasonable under the

specific circumstances. The seizing and detaining was undertaken to afford Officer

Dickel an opportunity to safely complete a cursory weapons search of the area

under Nucaro’s immediate control and did not rise to the level of an arrest.”).

Accordingly, the incriminating statements he made at the apartment before he was

informed of his rights are admissible, and we affirm the denial of Ryan’s motion to

suppress his statements.

       III. Sufficiency of the Evidence.

       Ryan also asserts there is insufficient evidence to support his convictions

for possession. Although he admits officers found drugs in his apartment, he

argues that possession was not established because he was not the sole occupant

of the apartment when the drugs were present, noting that two other men were in

the apartment when the officers arrived.

       We review claims regarding the sufficiency of the evidence to support a

conviction for correction of errors at law. See State v. Truesdell, 679 N.W.2d 611,

615 (Iowa 2004). In reviewing such claims, we view the evidence in the light most


         when they opened the door to his bedroom and turned on the light. Upon
         finding the marijuana, the police brought Miranda into the living room,
         where they handcuffed and questioned him. Simply put, the usual comforts
         of home were taken away from Miranda; in this case the manner of the
         questioning belied its location.
Id. at 760. In contrast, the officers here arrived at Ryan’s apartment to conduct a home
visit rather than in response to a law enforcement call, Ryan personally consented to
allowing the officers in his home, and the purpose of the interrogation was rehabilitative,
rather than investigative.
                                       11


favorable to upholding the verdict, making all inferences that may be reasonably

deduced from the evidence. See id. We affirm if substantial evidence—that is,

“evidence that a rational trier of fact could find the defendant guilty beyond a

reasonable doubt”—supports the defendant’s conviction. Id.

      We first review the facts to determine whether Ryan had either actual or

constructive possession of the drugs. See State v. Reed, 875 N.W.2d 693, 705

(Iowa 2016). Actual possession occurs when direct or circumstantial evidence

shows that the contraband was on the defendant’s person at one time. See State

v. Vance, 790 N.W.2d 775, 784 (Iowa 2010). “Possession is constructive where

the defendant has knowledge of the presence of the drugs ‘and has the authority

or right to maintain control of [them].’” State v. Cashen, 666 N.W.2d 566, 570

(Iowa 2003) (alteration in original) (quoting State v. Maghee, 573 N.W.2d 1, 10

(Iowa 1997)).

      The existence of constructive possession depends on the unique facts of

each case. See Reed, 875 N.W.2d at 705. Although it may be inferred when

contraband is found on property in the defendant’s exclusive possession,

additional proof is needed when the premises are jointly occupied.        See id.

Proximity to the contraband—although pertinent—is not enough. See id. The

factors we consider in determining whether constructive possession exists include:

      (1) incriminating statements made by a person; (2) incriminating
      actions of the person upon the police’s discovery of a controlled
      substance among or near the person’s personal belongings; (3) the
      person’s fingerprints on the packages containing the controlled
      substance; and (4) any other circumstances linking the person to the
      controlled substance.

Id. (quoting State v. Kern, 931 N.W.2d 149, 161 (Iowa 2013)).
                                         12


       Viewed in the light most favorable to the verdict, the evidence clearly

supports a finding that Ryan constructively possessed the methamphetamine and

marijuana found in his apartment. In addition to the presence of the narcotics in

Ryan’s apartment, Ryan told Officer Schultz that the methamphetamine was his

and he sold it in order to supply his habit. The marijuana was found with the

packaged methamphetamine. A reasonable factfinder could infer that he was in

possession of both.

       Even without Ryan’s admission of ownership, a reasonable jury could find

Ryan possessed the drugs based on their location on the floor next to an

unoccupied chair. Although there were two other men in the apartment when the

officers arrived for the home visit, the men were seated approximately ten to fifteen

feet from the drugs. The jury could reasonably deduce that Ryan had occupied

the chair nearest the drugs before he answered the door. The evidence was

therefore sufficient to support Ryan’s convictions for possession of the

methamphetamine and marijuana.

       IV. Conclusion.

       The home visit was conducted to carry out a legitimate parole supervision

concern, and therefore, Ryan’s motion to suppress was properly overruled.

Because Ryan was not in custody when he made incriminating statements, those

statements were admissible, and sufficient evidence supports his convictions.

       AFFIRMED.